254 U.S. 14
41 S.Ct. 10
65 L.Ed. 103
The STATE OF MINNESOTA, complainant,v.The STATE OF WISCONSIN.
No. 13, Original.
Supreme Court of the United States
October 11, 1920

Messrs. Lyndon A. Smith, of St. Paul, Minn., Charles R. Pierce, of Washington, D. C., and Clifford L. Hilton and Frank B. Kellogg, both of St. Paul, Minn., H. B. Fryberger and William D. Bailey, both of Duluth, Minn., and C. Louis Weeks, of St. Paul, Minn., for the State of Minnesota.
Messrs. Walter C. Owen, of Maiden Rock, Wis., Walter Drew, of Milwaukee, Wis., M. B. Olbrich, of Madison, Wis., and John J. Blaine, of Boscobel, Wis., for the State of Wisconsin.
The motion to appoint commissioners to run the boundary line between the respective States, pursuant to the order (252 U. S. 273, 40 Sup. Ct. 313, 64 L. Ed. 558,) entered herein on March 8, 1920, is granted, and, in pursuance of the stipulation of counsel for the respective parties, Mr. Samuel S. Gannett, of Washington, D. C., Mr. William D. Patton, of Duluth, Minnesota, and Mr. G. D. Mack, of Madison, Wisconsin, are hereby appointed commissioners to run and mark the boundary line between the respective States.
The decree in its entirety is as follows:
It is ordered, adjudged, and decreed as follows:
1. That the true boundary line between the complainant and      the defendant in and through Lower St. Louis Bay, Upper St.      Louis Bay, and the St. Louis river, from Upper St. Louis Bay      to the 'Falls' in the said river, is as hereinafter      specified.
2. That said boundary line must be ascertained upon a      consideration of the situation existing in 1846 and      accurately described by the Meade chart, more specifically      hereinafter referred to.
3. 'That said boundary line runs from a point midway between      Rice's Point and Connor's Point through the middle of Lower      St. Louis Bay to and with the deep channel leading to Upper      St. Louis Bay and to a point therein immediately south of the      southern extremity of Grassy Point, thence westward along the      most direct course through water not less than eight feet deep eastward      of Fisherman's Island, as indicated by the red trace A, B, C,      on Minnesota's Exhibit No. 1 (said Exhibit 1 being the Meade      chart offered and received in evidence in this suit and now a      part of the record), approximately one mile to the deep      channel and immediately west of the bar therein, thence with      such channel north and west of Big Island up stream to the      'Falls."
4. A commission, consisting of Samuel S. Gannett, of      Washington, D. C., William B. Patton, of Duluth, Minnesota,      and John G. D. Mack, of Madison, Wisconsin, competent      persons, is here and now appointed by the court to run,      locate and designate the boundary line between said states      along that portion of said bay and river heretofore described      in this decree, and to locate said boundary line by proper      monuments, courses and distances, as fixed by the court in      this decree.
5. Before entering upon the discharge of their duties each of      said commissioners shall be duly sworn to perform faithfully,      impartially, and without prejudice or bias, the duties herein      imposed, said oaths to be taken before the clerk of this      court or before the clerk of any District Court of the United      States or before an officer authorized by law to administer      an oath in the state of Minnesota or the state of Wisconsin,      and returned with their report. Said commission is authorized      and empowered to make examination of the territory in      question and to adopt all ordinary and legitimate methods of      survey in the designation of the true location of said      boundary line fixed by the decree, to examine and consider      carefully the opinion of this court delivered on March 8,      1920, the said minnesota's Exhibit 1, being the Meade chart,      or a certified copy thereof; and said commission shall do all      other matters necessary to enable it to discharge its duties      and to obtain the end to be accomplished conformably to this      decree.
6. It is further ordered that should any vacancy or           vacancies occur in said board of commissioners by reason           of death, refusal to act, or inability to perform the           duties required by theis decree, the Chief Justice of           this court is thereby authorized and empowered to           appoint another commissioner or commissioners to supply           such vacancy or vacancies; the Chief Justice acting upon           such information in the premises as may be satisfactory           to him.


1
7. It is further ordered that said commissioners proceed with      all convenient dispatch to discharge their duties conformably      to this decree.


2
8. It is further ordered that the clerk of this court shall      forward at once to the Governor of each of said states of      Minnesota and Wisconsin and to each of the commissioners      hereby appointed a copy of this decree and of the opinion of      this court delivered herein March 8, 1920, duly      authenticated.


3
9. Said commissioners shall make a report of their      proceedings under this decree as soon as practicable on or      before the 1st day of May, 1921, and shall return with their      report an itemized statement of services performed and      expenses incurred by them in the performance of their duties.


4
10. All other matters are reserved until the coming in of      said report or until such time as matters pertaining to this      cause shall be properly presented to this court for its      consideration.